425 F.2d 1208
70-1 USTC  P 9312
UNITED STATES of America, Plaintiff-Appellee,v.ESTATE OF Marston G. SLATE, Deceased, et al., Defendants-Appellants.
No. 28814 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 3, 1970.

Dougal C. Pope, Houston, Tex., for defendants-appellants.
Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Crombie J. D. Garrett, William F. Hogan, Attys., Tax Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I.


2
The opinion of the District Court in this case is published at 304 F.Supp. 380 (1969).


3
From 1952 to 1963, inclusive, Dr. Marston G. Slate filed no federal income tax returns.  On September 12, 1964, the was killed in an airplane accident.  His widow was appointed Administratrix of his estate.


4
The Government filed with the Probate Court of Harris County, Texas, a claim against the estate for income and other taxes.  The Administratrix took no action on the claim, which, under Texas law, was tantamount to its rejection.  The United States then brought suit in the District Court for the Southern District of Texas to recover judgment is personam for the various unpaid taxes, including penalties and interest.  The estate moved for dismissal on the ground that the District Court was without jurisdiction because the claim had first been filed in the state court.


5
We adopt the opinion of the District Court as published (denying the dismissal), and we affirm the judgment below.


6
Affirmed.